Citation Nr: 0015370	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1997 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein service 
connection was established for schizophrenia, with a 30 
percent rating assigned as of June 25, 1992, 

the date of receipt of the veteran's request to reopen his 
claim for service connection for a nervous disorder.  The 
veteran thereafter appealed the assignment of that rating.

By means of a Remand issued in August 1999, the Board sought 
additional development of the medical evidence.  The 
requested actions have been completed, and the claim is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Prior to April 20, 1999, paranoid schizophrenia was 
manifested primarily by control through the use of 
antipsychotic medications.  The symptoms manifested prior to 
April 20, 1999, were productive of no more than definite 
impairment, or of occupational and social impairment 
exemplified by no more than an occasional decrease in work 
efficiency and intermittent periods in which there is an 
inability to perform occupational tasks.

3.  As of April 20, 1999, paranoid schizophrenia was 
manifested primarily by symptoms that are productive of 
severe industrial impairment.

4.  As of April 20, 1999, paranoid schizophrenia has not been 
manifested by active psychotic manifestations that are 
productive of total social and industrial adaptability or 
impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no greater than 
70 percent, for paranoid schizophrenia, as of April 20, 1999, 
are met.  38 U.S.C.A. § 1155 (West 1991); 

38 C.F.R. Part 4, § 4.132, Diagnostic Code 9203 (in effect 
prior to November 7, 1996); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9203 (in effect as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992), with 
regard to the application of the well-groundedness standard 
for claims for increased compensation.  See also Shipwash v. 
Brown, 8 Vet.App. 218 (1995).)  He has not alleged the 
existence of any records of probative value that may be 
obtained and which are not already associated with his claims 
folder.  The Board accordingly finds that the duty to assist 
him, mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.  

Service connection for paranoid schizophrenia was granted by 
the Jackson RO in December 1997 following review of evidence 
that included post-service medical records indicating that 
the veteran had been accorded treatment for symptoms that 
were later identified as early manifestations of 
schizophrenia.  A 30 percent rating was assigned, effective 
as of June 25, 1992, the date of receipt of the veteran's 
request that his claim for service connection for a nervous 
disorder be reopened.  The veteran thereafter indicated 
disagreement with the assignment of that evaluation.

The severity of a service-connected disability, such as the 
veteran's paranoid schizophrenia, is ascertained for rating 
purposes by the application of diagnostic criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Under the present rating criteria, the 30 percent evaluation 
currently in effect contemplates occupational and social 
impairment exemplified by an occasional decrease in work 
efficiency and intermittent periods in which there is an 
inability to perform 

occupational tasks, due to such symptoms as depressed mood, 
anxiety, suspiciousness, no more than weekly panic attacks, 
chronic sleep impairment, and mild memory loss.  An increased 
(50 percent) rating would be warranted for occupational and 
social impairment that is exemplified by reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; motivation and 
mood disturbances; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating would be warranted for occupational and social 
impairment that is exemplified by deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
intermittently illogical, irrelevant or obscure speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9203 (in effect as of November 7, 1996).

The Board notes that, during the pendency of the veteran's 
appeal, the criteria for evaluating mental disorders were 
amended, effective as of November 7, 1996.  See 61 FR 52700, 
Oct. 8, 1996.  The United States Court of Appeals for 
Veterans Claims, formerly the United States Court of Veterans 
Appeals (Court) has held that, for the purpose of appeals, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant should be applied unless provided otherwise 
by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In view of the fact that the benefits that are the 
subject of this appeal were assigned as of June 25, 1992, the 
Board is obligated to evaluate the veteran's 

symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

Prior to November 7, 1996, the Schedule stipulated that a 30 
percent rating for paranoid schizophrenia was appropriate 
when that disability was productive of definite social and 
industrial impairment.  A higher (50 percent) rating was 
appropriate when paranoid schizophrenia was productive of 
considerable social and industrial impairment.  A 70 percent 
rating was appropriate when paranoid schizophrenia was 
productive of severe social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9203 (in effect prior to 
November 7, 1996).

The Board also notes that, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999), VA is to award "staged" ratings, if 
appropriate, in instances in which a compensable or increased 
rating is sought following the grant of service connection, 
as in the instant case.  Fenderson, however, must be 
considered in conjunction with Karnas, supra; it therefore 
follows that any increased or "staged" rating that is 
premised on a change in regulation cannot be assigned prior 
to the effective date of that change.  It also follows that 
assignment of an increased rating for the period prior to 
November 7, 1996, can be based only on the evidence compiled 
before that date.

Herein, private medical records show that the veteran was 
hospitalized in 1993, and was accorded regular outpatient 
treatment between July 1992 and September 1996.  The 
hospitalization summary shows that he was noncompliant with 
his medications, and had "started acting bizarrely and was 
manic."  In contrast, the outpatient records show that he was 
deemed to be doing well while taking his medications; a May 
1995 record shows that he reported hearing voices, and as a 
result had increased his use of antipsychotic medication, 
which he indicated had stopped the voices.  The record notes 
that he was "allotted for his good judgment in taking 
medications to stop his voices."  Records dated thereafter 
show that his fears relating to that incident, and to his 
expressed fears of loss of control and inability to sleep, 
were ameliorated with the use of medications.  These records 
also show that he was often 

described as well groomed, alert, and cooperative, with 
euthymic mood and affect, and fluent and spontaneous speech.  
A treatment record dated in September 1996 specifically notes 
that he denied auditory and visual hallucinations, as well as 
suicidal and homicidal ideations.

In brief, in the period between June 25, 1992, and November 
6, 1996, the veteran's paranoid schizophrenia was manifested 
primarily by an acute exacerbation of symptomatology, but was 
otherwise apparently well controlled through the use of 
medications.  The evidence shows that he was hospitalized on 
only one occasion, that he was usually well groomed, and that 
he exhibited appropriate mood, affect and behavior.  The 
Board must therefore conclude that the preponderance of the 
evidence does not demonstrate that, prior to November 7, 
1996, his paranoid schizophrenia was productive of what could 
be characterized as considerable industrial impairment.

With regard to the question of entitlement to an increased 
rating as of and subsequent to November 7, 1996, the Board is 
required, under Karnas, to consider those regulations that 
are more favorable to the veteran.  In the case at hand, the 
Board does not find that either the regulations in effect 
prior to November 7, 1996, or the regulations that became 
effective as of that date, are more favorable in this case.  
The Board will accordingly consider his claim under both 
regulations.

The evidence dated subsequent to November 7, 1996, shows that 
the veteran has been accorded outpatient treatment on no more 
than a monthly basis; the records pertaining to that 
treatment reflect that he was compliant with his medications, 
that he was alert and cooperative, and that he spoke with a 
normal voice and normal rate. 

The report of a September 1997 VA mental status examination 
shows that he was adequately groomed, and exhibited no 
unusual motor activity.  His speech was fluent, without 
flight of ideas or looseness of association.  His mood was 
euthymic, and his affect was appropriate.  He denied both 
hallucinations and homicidal and 

suicidal thoughts.  He expressed no identifiable delusions.  
He was precisely oriented times four, his judgment to avoid 
common danger was good, and his insight was fair.  

The report of a VA mental status examination conducted on 
April 20, 1999, shows that he was appropriately dressed and 
adequately groomed.  He exhibited no unusual motor 
activities, and there were no flights of ideas or looseness 
of association.  He denied hallucinations, and homicidal and 
suicidal thoughts, and expressed no identifiable delusions.  
His judgment to avoid common danger was adequate, and his 
insight was fair.  However, this report also shows that, 
while he was precisely oriented as to person, place, 
situation and year, he misidentified the month.  His mood and 
affect was suspicious, his immediate recall was poor, and his 
speech was mildly pressured.  The examiner specifically 
commented that, "[w]ith regard to his ability to work and 
interact with others...it can be said that he is severely 
impaired in his ability to relate to co-workers, accept 
supervision, maintain concentration, [and] adapt to changes 
at work because of paranoid schizophrenia and ongoing 
auditory hallucinations."

Likewise, the report of a November 1999 VA mental status 
examination indicates impressions to include paranoid 
schizophrenia with "significant negative symptoms."  The 
report reflects comments by the examiner that, due to the 
veteran's negative symptoms and significant auditory 
hallucinations, difficulty with memory and concentration, and 
pervasive anxiety, "I feel that he is showing definite 
impairment in social and vocational functioning.  I think 
that he has been able to function well at home due to [a] 
good and supportive family situation, something that is 
unlikely to be provided in a work situation.  Therefore, I 
think that he is unlikely to be able to work."

The Board is of the opinion that the evidence dated prior to 
April 20, 1999, does not demonstrate that the veteran's 
paranoid schizophrenia was so disabling as to warrant an 
evaluation in excess of 30 percent under either rating 
standard.  As indicated 

above, this evidence shows that he was alert and oriented, 
with appropriate speech.  It also shows that he specifically 
denied both delusions and hallucinations.

However, the report of the April 20, 1999, VA examination, 
and the evidence dated thereafter, clearly shows that the 
veteran experienced hallucinations.  His symptoms were 
described as severe, and as being of such a nature as to make 
it "unlikely" that he could work.  The Board finds that this 
evidence demonstrates that his paranoid schizophrenia was 
productive of severe industrial impairment (under the 
regulations that were in effect prior to November 7, 1996, 
and which are applicable subsequent to that date pursuant to 
Karnas), and that a 70 percent rating, as of April 20, 1999, 
is appropriate.

Having assigned a 70 percent rating as of April 20, 1999, 
however, the Board must further determine whether a rating 
even higher than that (that is, 100 percent) is warranted.  
Under the rating criteria that were in effect prior to 
November 7, 1996, a 100 percent rating is appropriate for 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial adaptability.  Under the rating criteria that 
have been in effect since November 7, 1996, a 100 percent 
rating is appropriate for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or someone else; an intermittent 
inability to perform acts of daily living, including 
maintenance of minimal personal hygiene; disorientation as to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Board finds that the criteria for a 100 percent rating 
under either regulation are not satisfied.  While the medical 
evidence dated April 20, 1999, and thereafter shows that the 
veteran's paranoid schizophrenia is productive of severe 
impairment, it does not show that this disorder is productive 
of total occupational and social impairment, or that he 
exhibits active psychotic manifestations of such an extent as 
to produce total social and industrial adaptability.  To the 
contrary, the report of the 

November 1999 VA examination specifically indicates that "he 
has been able to function well at home."  Similarly, the 
report of the April 1999 VA examination shows that a Global 
Assessment of Functioning (GAF) score of 55 was diagnosed; 
such a score reflects only moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
The Board must accordingly conclude that the preponderance of 
the evidence is against finding that a 100 percent rating can 
be assigned for the veteran's paranoid schizophrenia.


ORDER

A rating of 70 percent, but no greater than 70 percent, for 
paranoid schizophrenia, as of April 20, 1999, is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

